Exhibit 10.4

WYNDHAM WORLDWIDE CORPORATION

2006 EQUITY AND INCENTIVE PLAN

FORM OF AWARD AGREEMENT - STOCK APPRECIATION RIGHTS

Award Agreement (this “Agreement”), dated as of August 1, 2006, by and between
Wyndham Worldwide Corporation, a Delaware corporation (the “Company”), and the
grantee indicated on Exhibit A attached hereto (the “Grantee”), pursuant to the
terms and conditions of the Wyndham Worldwide Corporation 2006 Equity and
Incentive Plan (the “Plan”).

In consideration of the provisions contained in this Agreement, the Company and
the Grantee agree as follows:

1. The Plan. The Award granted to the Grantee hereunder is pursuant to the Plan.
A copy of the Plan and a prospectus for the Plan are attached hereto and the
terms of the Plan are hereby incorporated into this Agreement. Terms used in
this Agreement which are not defined in this Agreement shall have the meanings
used or defined in the Plan.

2. Award. Concurrently with the execution of this Agreement, subject to the
terms and conditions set forth in the Plan and this Agreement, the Company
hereby grants a Stock Appreciation Right relating to the number of shares of
Stock indicated on Exhibit A attached hereto (the “Award”) to the Grantee, with
an “exercise price per share” as indicated on Exhibit A attached hereto, which,
upon exercise, shall be settled by the Company in shares of Stock. The Award has
been granted as of the date hereof and shall terminate on the Expiration Date
specified on Exhibit A attached hereto, subject to earlier termination as
provided herein and in the Plan. Upon the termination or expiration of the
Award, all rights of the Grantee in respect of this Award hereunder shall cease.
Subject to the provisions of the Plan and this Agreement, the Award shall vest
in accordance with the schedule set forth on Exhibit A attached hereto and as
further described in Section 3 below.

Upon the Grantee’s exercise of the Award, in whole or in part, the Grantee shall
receive from the Company, a number of shares of Stock determined by taking the
excess (if any) of (i) the aggregate Fair Market Value of all of the Stock
subject to the Award or portion thereof being exercised (determined as of the
time of exercise), less (ii) the aggregate “exercise price per share” of all of
the Stock subject to the Award of portion thereof being exercised, and dividing
the result by the Fair Market Value of one share of Stock determined as of the
time of exercise.

3. Schedule of Lapse of Restrictions. Subject to Paragraph 4 below, the Award
granted hereunder shall vest in the manner set forth on Exhibit A attached
hereto, subject to the Grantee’s continuous employment with the Company through
each respective vesting date. Upon (i) a Change in Control, (ii) the Grantee’s
termination of employment by reason of death or Disability or (iii) if
applicable, such other event as set



--------------------------------------------------------------------------------

forth in the Grantee’s written agreement of employment with the Company, the
Award shall become immediately and fully vested, subject to any terms and
conditions set forth in the Plan and imposed by the Committee.

4. Termination of Employment. Notwithstanding any other provision of the Plan to
the contrary, upon the termination of the Grantee’s employment with the Company
and its subsidiaries for any reason whatsoever (other than death or Disability),
the Award, to the extent not yet vested, shall immediately and automatically
terminate. Further, upon the termination of the Grantee’s employment with the
Company and its subsidiaries for any reason, the Grantee shall have the right to
exercise the Award, to the extent vested, for a period of one year immediately
following such termination of employment, and after such one year period the
Award shall immediately and automatically terminate without notice to the
Grantee.

5. Award Provisions. The Award may only be exercised in accordance with the
terms of the Plan and the administrative procedures established by the Company
and/or the Committee from time to time, and may be exercised at such times
permitted by the Company in its sole discretion. The exercise of the Award is
subject to the Grantee making appropriate tax withholding arrangements with the
Company in accordance with the terms of the Plan and the administrative
procedures established by the Company and/or the Committee from time to time.
The Award is subject to adjustment in the event of certain changes in the
capitalization of the Company, to the extent set forth in the Plan.

6. No Assignment. This Agreement (and the Award) may not be assigned by the
Grantee by operation of law or otherwise.

7. No Rights to Continued Employment; Loss of Office. Neither this Agreement nor
the Award shall be construed as giving the Grantee any right to continue in the
employ of the Company or any of its subsidiaries, or shall interfere in any way
with the right of the Company to terminate such employment. Notwithstanding any
other provision of the Plan, the Award, this Agreement or any other agreement
(written or oral) to the contrary, for purposes of the Plan and the Award, a
termination of employment shall be deemed to have occurred on the date upon
which the Grantee ceases to perform active employment duties for the Company
following the provision of any notification of termination or resignation from
employment, and without regard to any period of notice of termination of
employment (whether expressed or implied) or any period of severance or salary
continuation. Notwithstanding any other provision of the Plan, the Award, this
Agreement or any other agreement (written or oral) to the contrary, the Grantee
shall not be entitled (and by accepting an Award, thereby irrevocably waives any
such entitlement), by way of compensation for loss of office or otherwise, to
any sum or other benefit to compensate the Grantee for the loss of any rights
under the Plan as a result of the termination or expiration of an Award in
connection with any termination of employment. No amounts earned pursuant to the
Plan or any Award shall be deemed to be eligible compensation in respect of any
other plan of Wyndham Worldwide Corporation or any of its subsidiaries.



--------------------------------------------------------------------------------

8. Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, without effect to the conflicts of laws principles thereof.

9. Tax Obligations. As a condition to the granting of the Award and the vesting
thereof, the Grantee agrees to remit to the Company or any of its applicable
subsidiaries such sum as may be necessary to discharge the Company’s or such
subsidiary’s obligations with respect to any tax, assessment or other
governmental charge imposed on property or income received by the Grantee
pursuant to this Agreement and the Award. Accordingly, the Grantee agrees to
remit to the Company or an applicable subsidiary any and all required minimum
withholding taxes. Such payment shall be made to the Company or any applicable
subsidiary of the Company in a form that is reasonably acceptable to the
Company, as the Company may determine in its sole discretion.

10. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in Grantee’s employment records, or such other address as
the Grantee may designate in writing to the Company, or the Company, Attention:
General Counsel, or such other address as the Company may designate in writing
to the Grantee.

11. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

12. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.

13. Authority. The Compensation Committee of the Board of Directors of Wyndham
Worldwide Corporation shall have full authority to interpret and construe the
terms of the Plan and this Agreement. The determination of the Committee as to
any such matter of interpretation or construction shall be final, binding and
conclusive on all parties, including the Grantee.

14. Rights as a Stockholder. The Grantee shall have no rights as a stockholder
of the Company with respect to any shares of common stock of Wyndham Worldwide
Corporation underlying or relating to any Award until the issuance of a stock
certificate to the Grantee in respect of such Award.

15. Blackout Periods. The Grantee acknowledges that, from time to time as
determined by the Company in its sole discretion, the Company may establish
“blackout periods” during which this Award may not be exercised. The Company may
establish a blackout period for any reason or for no reason.



--------------------------------------------------------------------------------

16. Succession and Transfer. Each and all of the provisions of this Award
Agreement are binding upon and inure to the benefit of the Company and the
Grantee and their respective estate, successors and assigns, subject to any
limitations on transferability under applicable law or as set forth in the Plan
or herein.

IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.

 

Wyndham Worldwide Corporation By:     